Exhibit 10.2
DUTCH EMPLOYEE FORM
 
 
REACHLOCAL, INC.
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
 
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
 
ReachLocal, Inc., a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2008 Stock Incentive Plan (the “Plan”), hereby grants to
the individual listed below (the “Optionee”), an option to purchase the number
of shares of the common stock of the Company (“Common Stock”), set forth below
(the “Option”).  This Option is subject to all of the terms and conditions set
forth herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Stock Option
Agreement.
 
Optionee:
 
Grant Date:
 
Vesting Commencement Date:
 
Exercise Price per Share:
$                                                                           
Total Exercise Price:
$                                                                           
Total Number of Shares
Subject to the Option:
 shares
Expiration Date:
 




Type of Option:       Non-Qualified Stock Option

 
Vesting Schedule:
Subject to the Optionee’s continued status as an Employee, the Option shall vest
and become exercisable with respect to twenty-five percent (25%) of the shares
of Common Stock subject thereto on the first anniversary of the Vesting
Commencement Date set forth above (the “Vesting Commencement Date”), and with
respect to an additional 1/48th of the shares of Common Stock subject thereto on
each monthly anniversary thereafter.

 
By his or her signature, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Optionee has reviewed the Stock Option Agreement, the Plan and this Grant Notice
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Grant Notice and fully understands all provisions of this
Grant Notice, the Stock Option Agreement and the Plan.  The Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.
 
REACHLOCAL, INC.
 
OPTIONEE
 
By:
 
 
By:
 
Print Name:
   
Print Name:
 
Title:
       
Address:
   
Address:
           

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TO STOCK OPTION GRANT NOTICE
 
STOCK OPTION AGREEMENT
 
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, ReachLocal, Inc., a
Delaware corporation (the “Company”), has granted to the Optionee an option
under the Company’s Amended and Restated 2008 Stock Incentive Plan (the “Plan”)
to purchase the number of shares of Common Stock indicated in the Grant Notice.
 
ARTICLE I.
 
GENERAL
 
1.1 Defined Terms.  Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.
 
(a) “Cause” shall be deemed to exist if the Optionee is terminated by the
Company (which for the purposes of this definition will include any Subsidiary
that is the employer of the Optionee) for any of the following reasons: (i) the
Optionee’s willful failure to substantially perform the Optionee’s duties and
responsibilities to the Company, (ii) the Optionee’s commission of any act of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
material injury to the Company, (iii) unauthorized use or disclosure by the
Optionee of any proprietary information or trade secrets of the Company or any
other party to which the Optionee owes an obligation of nondisclosure as a
result of the Optionee’s relationship with the Company, (iv) the Optionee’s
willful material breach of any of the Optionee’s obligations under any written
agreement or covenant with the Company, or (v) conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
state thereof or the Netherlands, to the material detriment of the Company; (vi)
or any other reason that could justify a dismissal for cause within the meaning
of article 7:667 of the Dutch Civil Code.
 
(b) “Termination of Employment” shall mean the time when the employee-employer
relationship between the Optionee and the Company or any Subsidiary is
terminated for any reason, with or without Cause, including, but not by way of
limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding terminations where there is a simultaneous
reemployment or continuing employment of the Optionee by the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Employment.
 
1.2 Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
 
ARTICLE II.
 
GRANT OF OPTION
 
2.1 Grant of Option.  For good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, effective as of the Grant Date set
forth in the Grant Notice (the “Grant Date”), the Company irrevocably grants to
the Optionee the Option to purchase any part or all of an aggregate of the
number of shares of Common Stock set forth in the Grant Notice, upon the terms
and conditions set forth in the Plan and this Agreement.  The Optionee and
Company hereby acknowledge that, for the purposes of Options awarded to
Optionees in the Netherlands, only employees are Eligible Individuals.
 
 
A-1

--------------------------------------------------------------------------------

 
 
2.2 Exercise Price.  The exercise price of the shares of Common Stock subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the price per share of the shares of
Common Stock subject to the Option shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the Grant Date.
 
2.3 No Right of Employment.  Nothing in the Plan or this Agreement shall confer
upon the Optionee any right to continue in the employ or service of the Company
or any Subsidiary or shall interfere with or restrict in any way the rights of
the Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and the
Optionee.
 
ARTICLE III.
 
PERIOD OF EXERCISABILITY
 
3.1 Commencement of Exercisability.1
 
(a) Subject to Sections 3.2, 3.3, 5.11 and 5.14, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice.
 
(b) No portion of the Option which has not become vested and exercisable at the
date of the Optionee’s Termination of Employment shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Optionee.
 
3.2 Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.
 
3.3 Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
 
(a) The expiration of seven years from the Grant Date;
 
(b) The expiration of three months from the date of the Optionee’s Termination
of Employment, unless such termination occurs by reason of the Optionee’s death
or Disability or by the Company for Cause;
 
(c) The expiration of one year from the date of the Optionee’s Termination of
Employment by reason of the Optionee’s death or Disability; or
 
 



--------------------------------------------------------------------------------

1 Adam:  Confirm whether options granted to Dutch employees will be subject to
accelerated vesting.
 
A-2

--------------------------------------------------------------------------------

 
 
(d) The date of the Optionee’s Termination of Employment by the Company for
Cause.
 
3.4 Dutch Tax Obligations.
 
(a) Tax Obligations. Any Tax Liability shall be for the account of the Optionee
(a “Tax Liability” being, for the purpose of this Section 3.4, any liability for
income tax, wage tax, or social security contributions) that is attributable to
(1) the grant or exercise of, or any benefit derived by the Optionee from, the
Option, (2) the acquisition by the Optionee of shares of Common Stock on
exercise of the Option, or (3) the disposal of any shares of Common Stock.
 
(b) Tax Indemnity.  Optionee agrees to indemnify and keep indemnified the
Company or his employer (as appropriate) from and against any liability for or
obligation to pay any Tax Liability.
 
(c) Tax Liability.  The Company or the employer (as appropriate) may take such
steps as considered necessary or appropriate to retain any taxes which the
Company or the employer is required by any law or regulation of any governmental
authority to withhold in connection with the grant or exercise of the Option,
the acquisition by the Optionee of shares of Common Stock on exercise of the
Option or the disposal of any shares of Common Stock including withholding of
such taxes from the Optionee’s salary or other payments due to the Optionee. The
Option cannot be exercised until the Optionee has made such arrangements as the
Company may require for the satisfaction of any Tax Liability that may arise in
connection with the exercise of the Option and/or the acquisition of shares of
Common Stock by the Optionee.  The Company shall not be required to issue, allot
or transfer shares of Common Stock until the Optionee has satisfied this
obligation.
 
ARTICLE IV.
 
EXERCISE OF OPTION
 
4.1 Person Eligible to Exercise.  Except as provided in Section 5.2(b), during
the lifetime of the Optionee, only the Optionee may exercise the Option or any
portion thereof.  After the death of the Optionee, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Optionee’s personal representative or by any
person empowered to do so under the deceased the Optionee’s will or under the
then applicable laws of descent and distribution.
 
4.2 Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.
 
4.3 Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:
 
(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;
 
 
A-3

--------------------------------------------------------------------------------

 
 
(b) The receipt by the Company of full payment for the shares of Common Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4;
 
(c) Any other written representations or documents as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act or any other applicable law rule, or regulation; and
 
(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.
 
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
 
4.4 Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:
 
(a) Cash;
 
(b) Cheque;
 
(c) With the consent of the Administrator, delivery of a notice that the
Optionee has placed a market sell order with a broker with respect to shares of
Common Stock then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price; provided, that payment
of such proceeds is then made to the Company upon settlement of such sale;
 
(d) With the consent of the Administrator, surrender of other shares of Common
Stock which have been owned by the Optionee for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences
and having a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Common Stock with respect to which the Option or
portion thereof is being exercised;
 
(e) With the consent of the Administrator, surrendered shares of Common Stock
issuable upon the exercise of the Option having a Fair Market Value on the date
of exercise equal to the aggregate exercise price of the shares of Common Stock
with respect to which the Option or portion thereof is being exercised; or
 
(f) With the consent of the Administrator, such other form of legal
consideration as may be acceptable to the Administrator.
 
4.5 Conditions to Issuance of Stock Certificates.  The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company.  Such
shares of Common Stock shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock purchased upon the exercise of the Option or
portion thereof prior to fulfillment of the conditions set forth in Section 11.4
of the Plan.
 
 
A-4

--------------------------------------------------------------------------------

 
 
4.6 Rights as Stockholder.  The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Common Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Common Stock shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 13.2 of the Plan.
 
ARTICLE V.
 
OTHER PROVISIONS
 
5.1 Administration.  The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Optionee, the Company and all other interested
persons.  No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option.
 
5.2 Transferability of Option.
 
(a) Except as otherwise set forth in the Plan or as provided in Section 5.2(b)
below:
 
(i) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution or, subject to the
consent of the Administrator, pursuant to a DRO, unless and until the Option has
been exercised, or the shares underlying the Option have been issued, and all
restrictions applicable to such shares have lapsed;
 
(ii) The Option shall not be liable for the debts, contracts or engagements of
the Optionee or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence; and
 
(iii) During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof), unless it has been disposed of pursuant to a
DRO; after the death of the Optionee, any exercisable portion of the Option may,
prior to the time when such portion becomes unexercisable under the Plan or this
Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Optionee’s will or under the then
applicable laws of descent and distribution.
 
(b) Notwithstanding any other provision in this Agreement, the Optionee may, in
the manner determined by the Administrator, designate a beneficiary to exercise
the rights of the Optionee and to receive any distribution with respect to the
Option upon the Optionee’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and this Agreement, except to
the extent the Plan and this Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator.  If the
Optionee is married and resides in a community property state, a designation of
a person other than the Optionee’s spouse as his or her beneficiary with respect
to more than 50% of the Optionee’s interest in the Option shall not be effective
without the prior written consent of the Optionee’s spouse.  If no beneficiary
has been designated or survives the Optionee, payment shall be made to the
person entitled thereto pursuant to the Optionee’s will or the laws of descent
and distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by the Optionee at any time provided the change or revocation
is filed with the Administrator prior to the Optionee’s death.
 
 
A-5

--------------------------------------------------------------------------------

 
 
5.3 Lock-Up Period.  The Optionee hereby agrees that, if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act or any applicable state laws, the Optionee
shall not sell or otherwise transfer any shares of Common Stock or other
securities of the Company during the 180-day period (or such longer period as
may be requested in writing by the Managing Underwriter and agreed to in writing
by the Company) following the effective date of a registration statement of the
Company filed under the Securities Act in connection with the Company’s initial
public offering of Common Stock (the “Market Standoff Period”).  The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period and these
restrictions shall be binding on any transferee of such shares of Common
Stock.  Notwithstanding the foregoing, the 180-day period may be extended for up
to such number of additional days as is deemed necessary by the Company or the
Managing Underwriter to continue coverage by research analysts in accordance
with NASD Rule 2711 or any successor rule.
 
5.4 Tax Consultation.  Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the shares of
Common Stock subject to the Option.  Optionee represents that Optionee has
consulted with any tax consultants Optionee deems advisable in connection with
the purchase or disposition of such shares and that Optionee is not relying on
the Company for any tax advice.
 
5.5 Adjustments.  The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.
 
5.6 Data Protection.  By signing this Agreement, the Optionee acknowledges and
agrees that:
 
(a) The Company and any group companies or affiliates are permitted to hold and
process personal (and sensitive personal) information and data about the
Optionee as part of their personnel and other business records and may use such
information in the course of its business;
 
(b) The Company and any group companies or affiliates may disclose and transfer
such information (as described in (a) above) to third parties, including where
they are situated outside the European Economic Area, in the event that such
disclosure is in their view required for the proper conduct of their business;
and
 
(c) This Section 5.6 applies to information held, used or disclosed in any
medium.
 
5.7 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to the Optionee shall be
addressed to the Optionee at the address given beneath the Optionee’s signature
on the Grant Notice.  By a notice given pursuant to this Section 5.7, either
party may hereafter designate a different address for notices to be given to
that party.  Any notice which is required to be given to the Optionee shall, if
the Optionee is then deceased, be given to the person entitled to exercise his
or her Option pursuant to Section 4.1 by written notice under this Section
5.7.  Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service or similar Dutch postal service.
 
 
A-6

--------------------------------------------------------------------------------

 
 
5.8 Optionee’s Representations.  If the shares of Common Stock purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act or any applicable state laws on an effective registration
statement at the time this Option is exercised, the Optionee shall, if required
by the Company, concurrently with the exercise of all or any portion of this
Option, make such written representations as are deemed necessary or appropriate
by the Company and/or its counsel.
 
5.9 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
5.10 Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
5.11 Conformity to Securities Laws.  The Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state or foreign securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
5.12 Amendments, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of the Optionee.
 
5.13 Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Article 5, this Agreement shall be
binding upon the Optionee and his or her heirs, executors, administrators,
successors and assigns.
 
5.14 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, the Plan, the Option and this Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule
 
5.15 Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue to serve as an employee or
other service provider of the Company or any of its Subsidiaries.  The Optionee
is aware of and consents to the fact that this Agreement is not part of the
Optionee’s employment contract with his or her employer. In particular, neither
the grant of the Option nor any other financial benefits conferred upon the
Optionee in connection with this Agreement are part of the Optionee’s
entitlement to remuneration or benefits in terms of his or her employment with
his or her employer.  The Optionee’s terms and conditions of employment are not
affected or changed in any way by the grant of the Option or the terms of the
Plan or this Agreement.
 
 
A-7

--------------------------------------------------------------------------------

 
 
5.16 Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Optionee with respect to the subject matter hereof.
 
5.17 Section 409A.  Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).   The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.
 
 
 
A-8

